DAVIDSON, Judge.
Appellants were convicted on a charge of aggravated assault .and their punishment assessed at sixty days’ confinement in jail.
The record is before us without a statement of facts or bills of exception. The procedure appears to be regular and nothing is presented for the consideration of this Court.
The judgment of the trial court is accordingly affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.